          Case 2:17-cv-02558-GMN-PAL Document 22 Filed 12/06/18 Page 1 of 2



 1   Jorge A. Ramirez, Esq.
     Nevada Bar No. 6787
 2   Douglas M. Rowan, Esq.
     Nevada Bar No. 4736
 3   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     300 South Fourth Street, 11th Floor
 4   Las Vegas, NV 89101
     (702) 727-1400; FAX (702) 727-1401
 5   Jorge.Ramirez@wilsonelser.com
     Douglas.Rowan@wilsonelser.com
 6   Attorneys for Defendants
 7                                   UNITED STATES DISTRICT COURT
 8                                        DISTRICT OF NEVADA
 9   GENEVIEVE DICKINSON, an individual,                   No. 2:17-cv-02558-GMN-PAL
10                     Plaintiff,                          JOINT STATUS REPORT
11   v.
12   GGP MEADOWS MALL, LLC.; MILLARD
     MALL SERVICES, INC.; DOES 1 through 100;
13   and ROE CORPORATION 101 through 200,
     inclusive,
14
                       Defendants,
15

16           Plaintiff Genevieve Dickinson (“Plaintiff”), by and through her attorneys of record, Scott L.
17   Poisson, Esq. and Brandon C. Verde, Esq., of BERNSTEIN & POISSON, and Defendant GGP
18   Meadows Mall, LLC and Millard Mall Services, Inc. by and through its attorneys of record, Jorge A.
19   Ramirez, Esq. and Douglas M. Rowan, Esq., of the law firm of WILSON, ELSER, MOSKOWITZ,
20   EDELMAN & DICKER LLP, submit this Joint Status Report regarding the status of the settlement
21   of this matter.
22
             The parties reached a settlement of this matter at the October 31, 2018 settlement conference.
23
     In the minutes regarding those proceedings (ECF No. 21), the Court scheduled a telephonic status
24
     check for December 14, 2018 at 3:00 p.m., regarding the status of completing the settlement and
25
     dismissing the instant action. The parties wish to update the Court regarding the status of the
26
     settlement and request a continuance of the telephonic status check.
27
28

     1399555v.1
        Case 2:17-cv-02558-GMN-PAL Document 22 Filed 12/06/18 Page 2 of 2




 1           The parties will not be able to complete the settlement prior to December 14 as Plaintiff filed
 2   a Chapter 7 Bankruptcy Case in the United States Bankruptcy Court, District of Nevada (Case No.
 3   18-16998-btb) on November 28, 2018. The instant settlement will be part of the bankruptcy estate,
 4   and the parties cannot take any action at this time to complete the settlement or dismiss the pending
 5   litigation. The parties request an additional ninety days in which to file a stipulated dismissal.
 6

 7    Dated this 6th day of December, 2018.                  Dated this 6th day of December, 2018.
 8    BERNSTEIN & POISSON                                    WILSON, ELSER, MOSKOWITZ,
 9                                                           EDELMAN & DICKER LLP

10

11     /s/ Scott L. Poisson                                  /s/ Jorge A. Ramirez
      Scott L. Poisson Esq.                                  Jorge A. Ramirez, Esq.
12
      Nevada Bar No. 10188                                   Nevada Bar No. 6787
13    Brandon C. Verde, Esq.                                 Douglas M. Rowan, Esq.
      Nevada Bar No. 14638                                   Nevada Bar No. 4736
14    320 S. Jones Blvd.                                     300 South Fourth Street, 11th Floor
      Las Vegas, NV 89117                                    Las Vegas, NV 89101
15    Attorneys for Plaintiff                                Attorneys for Defendants
16

17        IT IS ORDERED that the parties shall have until March 14, 2019, to either file a
18    stipulation to dismiss or a joint status report advising the court of the status of dismissal.

19        Dated: December 14, 2018
20                                                          _________________________________
                                                            Peggy A. Leen
21
                                                            United States Magistrate Judge
22

23
24

25

26

27
28
                                                   Page 2 of 2
     1399555v.1
